 Case 4:20-cv-00279-ALM Document 6 Filed 06/01/20 Page 1 of 2 PageID #: 200




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

JENAM TECH, LLC,

                           Plaintiff,                 Civil Action No. 4:20-cv-00279
        v.

SAMSUNG ELECTRONICS CO., LTD.,                        JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS
AMERICA, INC.
              Defendants.


               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Jenam Tech, LLC

(“Plaintiff”) hereby dismisses this action with prejudice. According to Rule 41(a)(1), an action

may be dismissed by the plaintiff without order of court by filing a notice of dismissal at any time

before service by the adverse party of an answer. Defendants Samsung Electronics Co., Ltd. and

Samsung Electronics America, Inc. (“Defendants”) have not yet answered the Complaint.

Accordingly, Plaintiff voluntarily dismisses this action against Defendants with prejudice pursuant

to Rule 41(a)(1). Each party shall bear its own costs, expenses, and attorneys’ fees.

Dated: June 1, 2020                           /s/ Derek Dahlgren
                                              Timothy Devlin (Bar No. 4241)
                                              Derek Dahlgren (Bar No. 983624)
                                              Nadiia S. Loizides (Bar No. 6176)
                                              DEVLIN LAW FIRM LLC
                                              1526 Gilpin Avenue
                                              Wilmington, DE 19806
                                              Telephone: (302) 449-9010
                                              Facsimile: (302) 353-4251
                                              tdevlin@devlinlawfirm.com
                                              ddahlgren@devlinlawfirm.com
                                              nloizides@devlinlawfirm.com

                                              Attorneys for Plaintiff Jenam Tech, LLC
Case 4:20-cv-00279-ALM Document 6 Filed 06/01/20 Page 2 of 2 PageID #: 201



                              CERTIFICATE OF SERVICE

       The undersigned certifies that on June 1, 2020 a true and correct copy of the foregoing

document was served on all attorneys of record who have consented to electronic service via

the Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                           /s/     Derek Dahlgren
                                             Derek Dahlgren
